Citation Nr: 1430980	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left hip degenerative joint disease, as secondary to the service-connected disability of status post total right knee replacement.

2.  Entitlement to service connection for left knee degenerative joint disease, as secondary to the service-connected disability of status post total right knee replacement.

3.  Entitlement to service connection for left ankle degenerative joint disease, as secondary to the service-connected disability of status post total right knee replacement.

4.  Entitlement to service connection for a left foot disorder, as secondary to the service-connected disability of status post total right knee replacement.

5.  Entitlement to service connection for right hip degenerative joint disease, as secondary to the service-connected disability of status post total right knee replacement.

6.  Entitlement to a rating in excess of 60 percent for right knee, status post total replacement.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  An April 2010 decision denied entitlement to service connection for left hip, left knee, left ankle, and left foot disabilities.  A July 2010 decision denied service connection for a right hip disability.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection has been in effect for a right knee disability since 1970.  In January 2008, the Veteran had a right total knee replacement and in March 2008 he required a right knee manipulation under general anesthesia.  His right knee disability had been rated as 100 percent disabling during his convalescence following surgery and has been rated as 60 percent disabling since March 2009.  The Veteran contends that his left hip, left knee, and left ankle degenerative joint disease and his claimed left foot disorder were caused and made worse by "over forty years of favoring [his] left side due to [his] right knee" disability.  In July 2010, he had a left total hip replacement.  He also believes that his right hip arthritis is related to his service-connected right knee disability.

The Veteran was afforded VA examinations in February 2010 and June 2010 to determine the nature and etiology of each of his claimed disabilities.

The February 2010 VA examiner opined (in the February 2010 report and a March 2010 addendum) that the Veteran has "generalized arthritis" of "almost every joint in his body" and that the left hip, left knee, and left ankle disabilities are not as likely as not related to the right knee disability.  He elaborated that "this is the history of generalized arthritis and has nothing to do with [sic] [right] knee condition."  The examiner stated that he did not "believe this Veteran's [right] knee condition cause [sic] arthritis for every single joint in his body."  Regarding the question of whether the Veteran's right knee disability aggravates his left hip, left knee, or left ankle disabilities, the examiner opined that it would be "mere speculation to consider [sic] Veteran's service connected condition of right knee aggravated [sic] the symptoms or disability" of left hip, left knee, or left ankle.   

Regarding the claimed left foot disability, the February 2010 examiner concluded that the Veteran did not have a left foot disability based on radiographic imaging obtained at the time of examination.  The Board has not located any contemporaneous left foot x-ray report.  The AOJ should obtain the left foot x-ray report from the February 2010 VA examination and associate it with the claims file.  In addition, the Board notes that in his September 2009 claim the Veteran identified an x-ray from approximately July 2007 that revealed left foot bone spurs, and the impression of a January 2012 left foot x-ray was degenerative changes.  

In June 2010, the Veteran was afforded a VA examination with another VA physician to evaluate his claimed right hip disability.  Regarding secondary service connection, the examiner opined that the Veteran's right hip degenerative joint disease is less likely than not related to his right knee arthritis and that it was more likely a natural progression of the diagnosis [of] arthritis.  The examiner explained that the Veteran has several joints of his body that already have degenerative joint disease, which indicate that through a natural process he is prone to degenerative joint disease, and that his right hip is one of many joints affected by this condition of degenerative joint disease.  Regarding the question of aggravation, the examiner opined that it would be "mere speculation to assume that his...right knee permanently aggravating [sic] the symptoms of the right hip."

A medical opinion is inadequate where it is noted that the etiology of a disability could not be resolved without resort to speculation, and the examiner does not provide any supporting explanation for that conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The phrase "without resort to speculation" must reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id.  Additionally, the examiner must identify what facts cannot be determined, for example, whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id. 

In this case, neither VA examiner provided a supporting explanation for the conclusion that it would be mere speculation to conclude that the Veteran's right knee disability aggravated any of his claimed disabilities.  Also, the opinion that the Veteran has generalized arthritis of almost every joint in his body and that his left hip, left knee, and left ankle arthritis are just a natural progression of that generalized arthritis does not appear to the Board to be fully supported by the record.  For example, a September 2011 right hip x-ray study revealed mild degenerative changes while his left hip appeared to be worse and required total replacement in July 2010.  The February 2010 examiner did not provide an explanation regarding the apparently worse "generalized arthritis" of the left hip as compared to the right hip.  Similarly, the Board did not locate a diagnosis of arthritis affecting other joints such as the Veteran's shoulders, elbows, hands, right ankle, or spine among the medical evidence of record.  

The Veteran should be afforded an additional VA examination to determine whether his left hip, left knee, left ankle, left foot, or right hip disabilities were caused or aggravated by his service-connected right knee disability.

Finally, the RO's assignment of a 60 percent evaluation for the right knee disability was found to constitute a complete grant of benefits and thus the Veteran was never issued a statement of the case in response to his May 2009 notice of disagreement.  Due to the possibility of an extraschedular award, the Board finds that the appeal is still open and that a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).

Before arranging for an additional examination, the AOJ should ask the Veteran to provide information regarding any treatment he received for his orthopedic disabilities and should obtain outstanding treatment records from the Madison VAMC dated from September 2009 to the present that may be related to each of his claims and the service-connected right knee disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

Even if the Veteran does not respond, the AOJ should obtain from the Madison VAMC ongoing records of evaluation and treatment for any hip, knee, ankle, or foot disability dated from September 2009 to the present.  The AOJ should also obtain a report of the left foot x-ray apparently performed on VA examination in February 2010 and from approximately July 2007.

2.  After the above development has been completed to the extent possible, the AOJ should arrange for the Veteran to be scheduled for a VA orthopedic examination to evaluate the claimed left hip, left knee, left ankle, left foot, and right hip disabilities.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

Following a review of the claims file and physical examination, the examiner should identify all left hip, left knee, left ankle, left foot, and right hip disabilities found on examination.  For each left hip, left knee, left ankle, left foot, and right hip disability found on examination, the examiner should respond to the following questions: 

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any left hip, left knee, left ankle, left foot, or right hip disability began in service or is otherwise medically related to military service.

b) If a left hip, left knee, left ankle, left foot, or right hip disability found on examination did not begin in service or is otherwise not medically related to military service, indicate whether such disability is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected right knee disability.  If not caused by the right knee disability, then the examiner should opine whether any diagnosed left hip, left knee, left ankle, left foot, or right hip disability is permanently worsened beyond normal progression (aggravated) by the service-connected right knee disability.  If the examiner finds any such disability aggravated by the right knee disability, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  If the examiner concludes that the Veteran's claimed disabilities are part of a natural progression of generalized arthritis affecting multiple or most joints in his body, the examiner should identify medical evidence in the record that supports that conclusion and should fully explain the apparent absence of arthritis in some joints and the apparent asymmetry in severity of arthritis in joint-pairs such as the hips.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  The AOJ must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Issue a statement of the case on the issue of entitlement to a rating in excess of 60 percent for right knee disability.  Only if the Veteran timely perfects an appeal is this issue to be certified for appellate review.

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


